Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 1 of 19 PageID #: 28075



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  FRACTUS, S.A.,

              Plaintiff,

  v.

  AT&T MOBILITY LLC,                          Case No. 2:18-cv-00135-JRG

              Defendant,                            LEAD CASE


  T-MOBILE US, INC., ET AL.,
                                              Case No. 2:18-cv-00137-JRG
              Defendants,

  CELLCO PARTNERSHIP D/B/A VERIZON
  WIRELESS,                                   Case No. 2:18-cv-00138-JRG
              Defendant,

  COMMSCOPE TECHNOLOGIES LLC and
  CELLMAX TECHNOLOGIES AB,
             Intervenor-Defendants.




                   PLAINTIFF FRACTUS, S.A.’S OPPOSED MOTION
                   FOR LEAVE TO FILE AMENDED COMPLAINTS
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 2 of 19 PageID #: 28076



    I.      Introduction
         Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Fractus respectfully

 seeks leave of the Court to amend its complaints in the consolidated matters against Defendants

 AT&T Mobility LLC (“AT&T”), T-Mobile US, Inc. et al. (“T-Mobile”), Cellco Partnership d/b/a

 Verizon Wireless (“Verizon”), and Intervenor-Defendants CommScope Technologies LLC

 (“CommScope”) and CellMax Technologies AB (“CellMax”) (collectively “Defendants”).

 Fractus seeks this leave to formally add an allegation of compliance with the marking requirements

 of 35 U.S.C. § 287(a). At the outset of the case, Fractus properly did not plead compliance with

 § 287(a) because it had not sold any patent-practicing products in the United States and had no

 reason to believe that any of its licensees had done so either. This motion was made necessary by

 Defendants’ late disclosure of facts that suggest a subsidiary of Fractus’s licensee Samsung

 Electronics Co. Ltd, Samsung Telecommunications American LLP, Samsung Electronics

 Research Institute, and Samsung Semiconductor Europe GMBH (collectively “Samsung”) may

 have sold to then-Defendant Sprint Communications Company, L.P. (“Sprint”) under license base

 station antennas manufactured by other suppliers. It was not until March 15, 2019, with one month

 left before the April 15 fact discovery deadline, that Defendants first provided notice of the relevant

 facts by way of a subpoena to Samsung. (See Declaration of Gabriela Ruiz, (“Ruiz Decl.”)

 attached as Exhibit A, Ex. 1.) One week later, Sprint first produced documents relating to the

 alleged licensed nature of the sale, including its contracts with Samsung suggesting that the alleged

 sales could be subject to the Fractus license.



 While Fractus does not concede that these late-disclosed allegations trigger § 287(a), it did

 undertake reasonable efforts to ensure compliance with the marking statute, and now moves to


                                                   -1-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 3 of 19 PageID #: 28077



 amend its complaints to plead compliance with § 287(a).

        The Court should allow these amendment under Rule 15. Fractus has not delayed in

 seeking the amendments. The amendments are important to ensure that Fractus can assert

 compliance at trial and is not barred from seeking certain pre-filing damages, and the amendments

 would not prejudice Defendants. To the contrary, Defendants have pursued vigorous discovery

 on the issue, including full inquiry into Fractus’s negotiation of the Samsung agreement, its terms,

 whether Fractus was aware of or made inquiry into whether Samsung sold base station antennas,

 and Fractus’s awareness of any licensed sales in the United States under the patents-in-suit—all

 the while aware of facts that had been withheld from Fractus and on which Defendants now seek

 to rely to show an alleged failure-to-mark. To be clear, Defendants are the ones who bear the

 burden of identifying specific unmarked products that allegedly practice the patents-in-suit. While

 Sprint only recently identified specific products, Defendants took ample discovery relating to

 Fractus’s licensing agreement with Samsung and Fractus’s marking practices. Under these

 circumstances, Defendants cannot claim any prejudice—they are not surprised by the amendments,

 and they have already conducted the discovery they would have conducted if Fractus had initially

 pled compliance with the marking provision of § 287(a).

        The proposed amendments are attached as Exhibits B-D.1 Because Fractus is seeking to

 amend its complaints, the revised versions reflect Fractus’s previous narrowing of the case to

 remove (a) patents that Fractus no longer asserts, (b) allegations of induced infringement, and (c)

 Fractus’s claim for injunctive relief.2 Fractus respectfully requests that the Court grant leave for



 1
   Redlined versions of the amended complaints are attached as Exhibits E-G.
 2
   The amendments also correct a typographical error in Count 3 of the T-Mobile complaint, which
 incorrectly named AT&T instead of T-Mobile as the defendant that infringed the asserted patent.

                                                 -2-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 4 of 19 PageID #: 28078



 Fractus to amend its complaints in the consolidated matters.

    II.      Factual Background

          Fractus filed its complaints against AT&T, T-Mobile, Verizon, and Sprint on April 9, 2018.

 (See DE 1; Case No. 2:18cv-00137 DE 1; Case No. 2:18-cv-138 DE 1.) These complaints properly

 did not contain allegations that Fractus complied with the marking requirements of § 287(a)

 because, at that time, Fractus had no reason to believe that it was under any obligation to mark or

 ensure marking of any products with the numbers of the patents-in-suit. Fractus itself has never

 sold any products in the United States that practice the patents-at-issue.




          In 2009, Fractus initiated litigation with Samsung Electronics Co., Ltd., among other

 parties, to enforce a portfolio of patents relating to individual antennas used in smartphones and

 other mobile devices. Fractus, S.A. v. Samsung Elecs. Co., Ltd. et al., Case No. 6:09-cv-00203-

 LED-JDL (E.D. Tex. 2009).



                                That license was produced to Defendants in this litigation on October

 25, 2018.

          On April 8, 2019, Defendants took the deposition of Jordi Ilario, Fractus’s 30(b)(6) witness

 on licensing and marking. Defendants specifically asked Mr. Ilario numerous questions about

 Fractus’s licensing agreement with Samsung, including with respect to marking.




                                                  -3-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 5 of 19 PageID #: 28079




        On March 15, 2019, Sprint issued a subpoena to Samsung seeking information about

 specific sales of specific, named base station antennas by Samsung to Sprint. (Ruiz Decl., Ex. 1,

 at 8-9.) Before issuing the subpoena, neither Sprint nor any other Defendant identified any sales

 of allegedly licensed, patent-practicing, unmarked products. Sprint asserted boilerplate affirmative

 defenses, namely that “on information and belief … any claim for pre-lawsuit damages is barred,

 in whole or in part, for failure to comply with the marking notice and requirements of 35 U.S.C.

 § 287.” (Doc. 118 at 30-31; Doc. 32 at 22; Doc. 143 at 34-35.)4 On March 21, 2019, Sprint made

 a voluminous document production that included Sprint’s agreements and other documents

 relating to its purchase of antennas from Samsung. Sprint provided no justification for its improper

 last-minute production. See DE 73, at 3 (requiring disclosure of relevant documents within a

 party’s possession, custody, or control without awaiting a discovery request), DE 165 (setting

 February 8, 2019 deadline for substantial compliance with document production).




 4
   AT&T, T-Mobile, and Verizon also asserted boilerplate defenses that failed to identify sales that
 allegedly licensed, patent-practicing, unmarked products. (See DE 138, at 36; DE 111, at 32; DE
 30, at 23; DE 144, at 26; DE 116, at 21, DE 42, at 15; DE 117, at 28; DE 44, at 14.)

                                                 -4-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 6 of 19 PageID #: 28080
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 7 of 19 PageID #: 28081



 § 287(a), to the extent required, and have been meeting and conferring with Defendants since.

 This motion follows Defendants’ refusal to agree to such an amendment.

    III.      Legal Standard

           Under Rule 15 of the Federal Rules of Civil Procedure, leave to amend rests within the

 sound discretion of the trial court. Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286

 (5th Cir. 2002) (internal citations omitted). In exercising its discretion, the Court should “freely”

 give leave to amend when “justice so requires.” Fed. R. Civ. P. 15(a)(2); Lyn-Lea Travel Corp.,

 283 F.3d at 286. As the Fifth Circuit has explained, “[t]he policy of the federal rules is to permit

 liberal amendment to facilitate determination of claims on the merits and to prevent litigation from

 becoming a technical exercise in the fine points of pleading.” Dussouy v. Gulf Coast Inv. Corp.,

 660 F.2d 594, 598 (5th Cir. 1981). Since Rule 15 “‘evinces a bias in favor of granting leave to

 amend,’ […], [the Court] must have a ‘substantial reason’ to deny a request for leave to amend.”

 Lyn-Lea Travel Corp., 283 F.3d at 286 (internal citations omitted). The Court may consider several

 factors, including undue delay, bad faith, undue prejudice to the opposing party, and futility of the

 amendment in deciding whether to allow an amendment. Dussouy, 660 F.2d at 598. The Court

 may also “weigh in the movant’s favor any prejudice that will arise from denial of leave to amend.”

 Id. The “mere passage of time need not result in refusal of leave to amend.” See id. (granting leave

 to amend after dismissal of the action at the pre-trial conference and one week before the trial

 date). In fact, “[a]mendment can be appropriate as late as trial or even after trial.” Id. As a general

 matter, “where the failure to include in the complaint a known theory of the case arises not from

 an attempt to gain tactical advantages but from a reasonable belief that the theory is unnecessary

 to the case, denial of leave to amend is inappropriate.” Id. at 599 (emphasis added).



                                                   -6-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 8 of 19 PageID #: 28082



    IV.      Argument

             a. No Obligation To Plead Compliance With § 287(a)

          § 287(a) does not apply when a patentholder or its licensee has not sold patent-practicing

 products in the United States. Wine Ry. Appliance Co. v. Enter. Ry. Equip. Co., 297 U.S. 387, 398

 (1936) (construing predecessor statute), see also Tex. Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d

 1193, 1219 (Fed. Cir. 2002), overruled on other grounds by Phillips v. AWH Corp., 415 F.3d 1303

 (Fed. Cir. 2005) (recognizing applicability to § 287(a)). It is the defendant’s initial burden of

 coming forward to identify licensed, unmarked sales: “[A]n alleged infringer who challenges the

 patentee’s compliance with § 287[a] bears an initial burden of production to articulate the products

 it believes are unmarked ‘patented articles’ subject to § 287[a].” Arctic Cat Inc. v. Bombardier

 Recreational Prods. Inc., 876 F.3d 1350, 1368 (Fed. Cir. 2017); see also Salazar v. HTC Corp.,

 No. 2:16-CV-01096-JRG-RSP, 2018 WL 2041732, at *2 (E.D. Tex. May 1, 2018). As Arctic Cat

 recognized, “Without some notice of what market products [defendant] believes required marking,

 [plaintiffs’] universe of products for which it would have to establish proof of compliance would

 be unbounded.” Arctic Cat, 876 F.3d at 1368. “[P]ermitting infringers to allege failure to mark

 without identifying any products could lead to a large scale fishing expedition and gamesmanship.”

 Id. At a minimum, the alleged infringer “need[s to] … put the patentee on notice that he or his

 authorized licensees sold specific unmarked products which the alleged infringer believes

 practiced the patent.” Id.

          Courts that have examined the issue directly have held that a patentholder is under no

 obligation to plead compliance with § 287(a) where it is unaware of any unmarked sales, unless

 and until the defendant has complied with its obligation to identify such sales. In In re Mobile

 Telecomms. Techs., No. 16-MD-02722-LPS-CJB, 2017 WL 1053099, at *6 (D. Del. Mar. 20,

                                                  -7-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 9 of 19 PageID #: 28083



 2017), the defendant raised speculation that a predecessor-in-interest or licensee may have sold

 patent-practicing products, but the Court found that such speculation was insufficient to trigger the

 plaintiff’s obligation to plead compliance with § 287(a). The Court further explained that “[f]acts

 may arise during discovery that may require [the plaintiff] to seek leave to amend its complaint,

 but it is not required to do so now based on speculation as to what may be revealed later.” Id. In

 Int’l Bus. Machines Corp. v. Priceline Grp. Inc., 271 F. Supp. 3d 667, 688 (D. Del. 2017), the

 court denied summary judgment alleging that plaintiff had failed to plead compliance with the

 statute, holding that the obligation was not triggered until the defendant came forward to identify

 unmarked licensed products. Id., at 887 (addressing IBM’s contention that to hold otherwise would

 require it to “conduct a seemingly infinite analysis of its licensees’ products.”); see also Broadcom

 Corp. v. Agere Sys. Inc., No. CIV.A. 04-2416, 2004 WL 2009320, at *3-4 (E.D. Pa. Sept. 8, 2004)

 (finding plaintiffs need not plead compliance with § 287(a) because there existed a genuine dispute

 regarding whether plaintiffs’ predecessor’s products practiced the patent at issue).

        The analysis in Lexos Media IP, LLC v. Jos. A. Bank Clothiers, Inc. is also instructive:

        It is Defendant who bears the initial burden of production to ‘put the patentee on
        notice that he or his authorized licensees sold specific unmarked products which
        the alleged infringer believes practice the patent.’ Arctic Cat Inc., 876 F.3d 1350 at
        1368. Plaintiff notes that, as of the time the [First Amended Complaint’]s filing,
        Defendant had not yet identified what licensees were at issue, or which ‘specific
        unmarked products’ those licensees sold that Defendant believes read on the
        patents-in-suit…. Thus, according to Plaintiff, it is not required to address any such
        unnamed licensees’ unnamed products in the FAC, since Defendant had not yet met
        its burden of production on this front. … This seems right to the Court. After all, if
        certain products are not yet rightly a part of the case (because Defendant had not
        yet met its burden of production to specifically identify them), it stands to reason
        that Plaintiff would not have had to plead facts relating to those products.

 Lexos Media IP, LLC v. Jos. A. Bank Clothiers, Inc., No. CV 17-1317-LPS-CJB, 2018 WL

 2684104, at *2 (D. Del. June 5, 2018), report and recommendation adopted by No. CV 17-1317-



                                                  -8-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 10 of 19 PageID #: 28084



 LPS-CJB, 2018 WL 4629184 (D. Del. Sept. 27, 2018). The same pattern is found here: it was not

 until discovery—in fact, until the end of discovery—that Defendants came forward with facts

 triggering Fractus’s obligation to plead compliance with the marking statute.

            b. No Delay in Seeking Leave to Amend

        Fractus did not previously plead compliance with § 287(a) because Fractus had not sold

 any patent-practicing products in the United States and was unaware of any facts suggesting that

 its licensees had done so until the very end of discovery, when Defendants belatedly came forward

 to identify products they allege trigger the obligation. See Arctic Cat Inc., 876 F.3d at 1368 (Fed.

 Cir. 2017) (alleged infringer has the initial burden of identifying unmarked products that it alleged

 should have been marked). Despite having the affirmative obligation to produce relevant

 documents, 7 Sprint delayed in producing the documents that now necessitate the proposed

 amendments. In Raytheon, the Court considered a similar situation in which the defendants’ delay

 in producing an obviously relevant document delayed the plaintiff’s amendment of its complaint.

 Raytheon Co. v. Indigo Sys. Corp., No. 4:07-CV-109, 2008 WL 3852715, at *2 (E.D. Tex. Aug.

 14, 2008). The Court found good cause to allow amendment of a complaint under the higher Rule

 16 standard, where the plaintiff showed that it was unable to make the amendment until after it

 received the documents through discovery. Id., at *3; see also Mars, Inc. v. Trurx LLC, No. 6:13-

 CV-526-RWS-KNM, 2016 WL 4034803, at *3 (E.D. Tex. Mar. 14, 2016), report and

 recommendation adopted by No. 6:13-CV-526-RWS-KNM, 2016 WL 4061981 (E.D. Tex. Apr.

 29, 2016) (allowing amendments under the higher Rule 16 standard after the close of discovery


 7
   According to the Court’s Discovery Order, the parties must “produce or permit the inspection of
 all documents, electronically stored information, and tangible things … that are relevant to the
 pleaded claims or defenses involved in the action” without awaiting any specific discovery request.
 (DE 73 at 3.)

                                                  -9-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 11 of 19 PageID #: 28085



 because the plaintiff was unaware of the issue requiring amendment until after its damages expert

 had the opportunity to review discovery materials). The Court in Raytheon noted that the

 defendants did not offer an explanation as to why they waited until the eleventh hour to produce

 documents that they relied on to establish a defense and concluded that the motion to amend “easily

 could have been forestalled by the Defendants’ timely production of obviously relevant

 documents.” 2008 WL 3852715, at *2. The same is true here. Sprint was well aware that it had

 purchased antennas from Samsung and that Samsung is Fractus’s licensee. Defendants could have

 also easily ascertained and identified any antennas that Defendants allege should have been

 marked. Despite possessing this knowledge since at least October 2018, Sprint did not put Fractus

 on notice of its allegations that Samsung sold specific unmarked products which Sprint believes

 practiced the patent until the Second Supplemental Initial Disclosures on April 11, 2019. Thus,

 any delay in moving to amend the complaints to include a marking allegation is due to Sprint’s

 delay in carrying its burden of identifying allegedly unmarked products.

        Although arising from disclosures after the close of discovery, this Court’s opinion in Lake

 Cherokee Hard Drive Techs. v. Marvell Semiconductor, Inc., is also instructive. In Lake Cherokee,

 this Court precluded the defendant’s marking theory under § 287(a) because the defendant failed

 to disclose the theory until well after the close of discovery. Lake Cherokee, 964 F. Supp. 2d 653,

 659 (E.D. Tex. 2013). While recognizing that the patentee has the burden of pleading and proving

 compliance with § 287(a), the Court declined to reach the merits of the defendant’s contentions on

 marking because the defendant failed to comply with its discovery obligations. More specifically,

 under Rule 37, the Court precluded the defendant’s evidence of non-compliance with § 287(a).

 The Court noted that a simple statement in the defendant’s answer that the plaintiff’s claims were

 limited by § 287(a) was insufficient to give the plaintiff a meaningful opportunity to conduct

                                                -10-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 12 of 19 PageID #: 28086



 discovery to test the defendant’s marking theory. On the same principles, Fractus should be

 afforded the opportunity to amend its complaints here.

            c. Rule 15 Pleading Requirements
        As set out above, the Court may consider several factors under Rule 15(a)(2), including

 undue delay, bad faith, undue prejudice to the opposing party, and futility of the amendment.

 Dussouy, 660 F.2d at 599. Moreover, “where the failure to include in the complaint a known theory

 of the case arises not from an attempt to gain tactical advantages but from a reasonable belief that

 the theory is unnecessary to the case, denial of leave to amend is inappropriate.” Id. All factors

 here support leave to amend. Namely, Fractus moved expeditiously and in good faith to amend its

 complaint upon Sprint’s late identification of allegedly unmarked products that practice the

 patents-in-suit; Defendants will not be prejudiced by the proposed amendments, as the proposed

 amendments come as no surprise to Defendants; and Defendants pursued ample discovery

 regarding Fractus’s licensing agreement with Samsung and Fractus’s marking practices. See Lyn-

 Lea Travel Corp., 283 F.3d at 286 (granting leave to amend answer after the filing of motions for

 summary judgment, long after the deadlines for amending pleadings had expired, where opposing

 party was not deprived of discovery on the issue); Stutts v. Tex. Saltwater Fishing Magazine, Inc.,

 No. 6:13-CV-10, 2014 WL 12599344, at *2 (S.D. Tex. Jan. 8, 2014) (finding no prejudice in Rule

 15 amendment where defendant raised the issue requiring amendment during discovery, thereby

 indicating the defendant’s knowledge of the issue). Finally, the proposed amendments would not

 be futile for the reasons set forth in Section IV(b)(a) above.

                     i. Requested Amendments Are Not Futile

        A patentee’s marking of its own products must ordinarily be “substantially consistent and

 continuous” to provide constructive notice under § 287(a). Maxwell v. J. Baker, Inc., 86 F.3d 1098,

                                                  -11-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 13 of 19 PageID #: 28087



 1111 (Fed. Cir. 1996). But when a patentee licenses its invention to an unrelated third party, “it is

 often more difficult for a patentee to ensure compliance with the marking provisions.” Id.

 Accordingly, when (as is the case here) the failure to mark is caused by someone other than the

 patentee, compliance with section 287 is governed by a “rule of reason,” under which the fact

 finder must examine whether the patentee undertook “reasonable efforts to ensure compliance with

 the marking requirements.” Id. at 1111-12. To the extent that the Samsung sales triggered

 Fractus’s burden to plead and prove compliance with § 287(a), Fractus will show that it took

 reasonable efforts, under the circumstances surrounding execution of the settlement agreement, to

 ensure compliance. See id.




                                                           Even if that were not the case, courts have

 recognized the challenges of convincing a litigation adversary to mark. When entering into a

 settlement license, settling parties generally do not concede liability. It is only natural that parties

 who refuse to admit infringement would also refuse to mark. Therefore, requiring settlement

 licenses to include a marking requirement would “have extremely deleterious effects on patent

 case settlements when there is more than one infringer.” Wokas v. Dresser Indus., Inc., 978 F.

 Supp. 839, 848 (N.D. Ind. 1997). In short, under the circumstances surrounding execution of the

 licensing agreement between Fractus and Samsung, Fractus used reasonable efforts to ensure

 marking. It would therefore not be futile for Fractus to amend its complaints and offer proof of its

 compliance with § 287(a).

                    ii. No Prejudice From Requested Amendments

         As set out in greater detail in Section II above, Defendants took ample discovery on the

                                                   -12-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 14 of 19 PageID #: 28088



 marking issue. 8 In summary, Sprint took Samsung’s deposition (and attorneys for AT&T, T-

 Mobile, and CommScope attended), Defendants obtained documents from Samsung, Defendants

 took testimony from Fractus’s 30(b)(6) on licensing and marking and specifically asked about the

 marking of any Fractus products and Fractus’s licensing agreement with Samsung, and Defendants

 propounded interrogatories relating to marking. Given that Defendants repeatedly sought

 discovery from Fractus and Samsung on the marking issue, Defendants will not be required to

 engage in additional discovery and thus cannot show prejudice. See, e.g., Mars v. Trurx, 2016 WL

 4034803, at *3 (granting leave to amend to add co-plaintiff after the close of discovery where the

 record showed that the defendants had repeatedly sought discovery from the co-plaintiff and

 therefore would not need to engage in additional discovery).

           As importantly, Defendants cannot be prejudiced by the proposed amendments because the

 allegations which now necessitate the proposed amendments have been within Sprint’s knowledge

 since at least October 2018 and therefore presumably accessible to Defendants.

     V.       Other Amendments
           Fractus’s other proposed changes simply reflect the prior narrowing of the case under this

 Court’s pretrial procedures, namely to remove (a) patents that Fractus no longer asserts, (b)

 allegations of induced infringement, and (c) the claim for injunctive relief. Defendants oppose

 amendment unless Fractus dismisses the patent claims with prejudice, which is neither necessary

 nor warranted under the Court’s process for narrowing claims.

     VI.      Conclusion
           For the reasons set forth herein, Fractus respectfully moves the Court for leave to file the


 8
  During the meet and confer process, Defendants did not identify additional discovery they
 would need to take relating to compliance with § 287(a).


                                                   -13-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 15 of 19 PageID #: 28089



 proposed amended complaints attached as Exhibits B-D.




 Dated: May 9, 2019                        Respectfully submitted,

                                           /s/ Michael Ng
                                           Michael Ng
                                           California State Bar No. 237915 (Lead
                                           Attorney)
                                           Daniel A. Zaheer
                                           California State Bar No. 237118
                                           Michael M. Rosen
                                           California State Bar No. 230964
                                           Luke J. Burton
                                           California State Bar No. 301247
                                           michael.ng@kobrekim.com
                                           daniel.zaheer@kobrekim.com
                                           michael.rosen@kobrekim.com
                                           luke.burton@kobrekim.com
                                           KOBRE & KIM LLP
                                           150 California Street, 19th Floor
                                           San Francisco, CA 94111
                                           Telephone: 415-582-4800
                                           Facsimile: 415-582-4811

                                           Hugham Chan
                                           Washington DC Bar No. 1011058
                                           KOBRE & KIM LLP
                                           1919 M Street, NW
                                           Washington, DC 20036
                                           Telephone: 202-664-1956
                                           Facsimile: 202-510-2993
                                           E-mail:hugham.chan@kobrekim.com

                                           George Stamatopoulos
                                           New York State Bar No. 5163340
                                           Benjamin J.A. Sauter
                                           New York State Bar No. 4691515
                                           george.stamatopoulos@kobrekim.com
                                           benjamin.sauter@kobrekim.com
                                           KOBRE & KIM LLP
                                           800 Third Avenue


                                            -14-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 16 of 19 PageID #: 28090



                                             New York, NY 10022
                                             Telephone: 646-658-4972
                                             Facsimile: 212-488-1220

                                             Adriana Riviere-Badell
                                             Florida State Bar No. 30572
                                             Gabriela Ruiz
                                             Florida State Bar No. 46844
                                             Joshua Kushner
                                             Florida State Bar No. 93597
                                             adriana.riviere-badell@kobrekim.com
                                             gabriela.ruiz@kobrekim.com
                                             Joshua.kushner@kobrekim.com
                                             KOBRE & KIM LLP
                                             201 South Biscayne Boulevard, Suite 1900
                                             Miami, Florida 33131
                                             Telephone: 305-967-6100
                                             Facsimile: 305-967-6120

                                             Attorneys for Plaintiff
                                             Fractus, S.A.




                                CERTIFICATE OF SERVICE

         I certify that the foregoing document was served by electronic mail on May 9, 2019, and

  has been served on all counsel who have consented to electronic service.

                                              /s/ Michael Ng


                     CERTIFICATE OF GOOD FAITH CONFERENCE

        Pursuant to Eastern District of Texas Local Rule CV-7(I), counsel have met and conferred,

 in a good faith effort to resolve all the issues regarding Fractus’s Motion. More specifically,

 counsel for Fractus met and conferred with counsel for each Defendant by email and by phone,

 beginning on April 18, 2019, and concluding on May 6, 2019. On April 18, 2019, counsel for

 Fractus sent an email to counsel for all Defendants, attaching proposed amended complaints and

                                               -15-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 17 of 19 PageID #: 28091



 outlining Fractus’s proposal to narrow the asserted patents, eliminate claims for inducted

 infringement, drop Fractus’s claim for injunctive relief, amend certain typos, and include an

 allegation that Fractus complied with the marking requirements of 35 U.S.C. § 287(a). Counsel for

 Fractus subsequently conferred by email, voicemail, and phone with:

                       Counsel for T-Mobile on April 25, 2019 and May 1, 2019, who indicated

                        that T-Mobile opposes any amendment to include an allegation that Fractus

                        complied with the marking requirement of 35 U.S.C. § 287(a) and opposes

                        dropping counts from the complaint unless accompanied by a dismissal of

                        the counts with prejudice.

                       Counsel for Verizon on April 19, 2019 and May 1, 2019, who indicated

                        that Verizon did not oppose dismissal of Fractus’s theories of induced

                        infringement and claim for injunctive relief, but otherwise opposed the

                        motion.

                       Counsel for AT&T on April 25, 2019, April 28, 2019, May 2, 2019, and

                        May 6, 2019, who indicated that AT&T opposes amending to include an

                        allegation that Fractus complied with the marking requirement of 35 U.S.C.

                        § 287(a) and opposes dropping counts from the complaint unless

                        accompanied by a dismissal of the counts with prejudice.

                       Counsel for CommScope on April 19, 2019, April 26, 2019, May 2, 2019,

                        May 6, 2019, and May 7, 2019, who indicated that CommScope opposes

                        amending to include an allegation that Fractus complied with the marking

                        requirement of 35 U.S.C. § 287(a) and opposes dropping counts from the

                        complaint unless accompanied by a dismissal of the counts with prejudice.

                                               -16-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 18 of 19 PageID #: 28092



                    Counsel for CellMax who indicated CellMax’s opposition to the motion,

                     absent agreement on a separate issue that the parties are continuing to

                     discuss.



                                          /s/ Gabriela M .Ruiz




                                           -17-
Case 2:18-cv-00135-JRG Document 304 Filed 05/13/19 Page 19 of 19 PageID #: 28093



              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that this document is being filed under seal pursuant to the Court’s

 authorization in Section V.B.4 of the Protective order entered in this matter.



                                                /s/ Michael Ng




                                                 -18-
